DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yue Xu on January 14, 2022.

The amendments are as follows:

 wherein the conductive layer comprises a straight conductive pillar, an arc-shaped connecting pillar, an intermediate conductive pillar and an arc-shaped conductive plate, wherein a mounting groove is provided in the insulating layer, the straight conductive pillar, the arc-shaped connecting pillar, the intermediate conductive pillar and the arc-shaped conductive plate are  sequentially mounted in the mounting groove; wherein the mounting groove comprises a first channel, an adjustment cavity, an arc-shaped channel, an end channel and an outer arc-shaped opening, wherein the first channel, the adjustment cavity, the arc-shaped channel, the end channel and the outer arc-shaped opening are connected in sequence, wherein a first spring and a second spring are mounted in the adjustment cavity, the first spring is connected with a first wheel, the second spring is connected with a second wheel, the straight conductive pillar enters the mounting groove through the first channel, and exits from the end channel after bypassing the first wheel and the second wheel.

2. (Canceled) The cable carrier apparatus with a power supply function according to claim 1, wherein the conductive layer comprises a straight conductive pillar, an arc-shaped connecting pillar, an intermediate conductive pillar and an arc-shaped conductive plate, wherein a mounting groove is provided in the insulating layer, the straight conductive pillar, the arc-shaped connecting pillar, the intermediate conductive pillar and the arc-shaped conductive plate are sequentially mounted in the mounting groove.

1, wherein a shape of the arc-shaped conductive plate matches an edge of the side plate.

4. (canceled) The cable carrier apparatus with a power supply function according to claim 2, wherein the mounting groove comprises a first channel, an adjustment cavity, an arc-shaped channel, an end channel and an outer arc-shaped opening, wherein the first channel, the adjustment cavity, the arc-shaped channel, the end channel and the outer arc-shaped opening are connected in sequence, wherein a first spring and a second spring are mounted in the adjustment cavity, the first spring is connected with a first wheel, the second spring is connected with a second wheel, the straight conductive pillar enters the mounting groove through the first channel, and exits from the end channel after bypassing the first wheel and the second wheel.

Allowable Subject Matter
Claims 1, 3, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the conductive layer comprises a straight conductive pillar, an arc-shaped connecting pillar, an intermediate conductive pillar and an arc-shaped conductive plate, wherein a mounting groove is provided in the insulating layer, the straight conductive pillar, the arc-shaped connecting pillar, the intermediate conductive pillar and the arc-shaped conductive plate are sequentially mounted in the mounting groove; the mounting groove comprises a first channel, an adjustment cavity, an arc-shaped channel, an end channel and an outer arc-shaped opening, wherein the first channel, the adjustment 

The closest prior art of record:

In regards to claim 1,  Uyaki (US 2007/0068694) teaches a cable carrier (100) apparatus with a power supply function, comprising a chain unit (figure 2), wherein the chain unit comprises a bottom plate (120), a side plate (110) is provided on each of both sides of the bottom plate (4a), a slot (slot in figure 1 were the arm (120) is placed) is provided on the side plate (110); a detachable plate (top arm (120)) is mounted in the slot (figure 1), the chain unit is provided with a mounting hole (115c) and a mounting pillar ((114c), and  of the chain unit, 

Igus DE (202004005848) teaches a conductive layer is provided on each of both sides of the side plate and an insulating layer is attached to an upper side of the conductive layer (plastic parts, can be provided with a conductive coating, paragraph [0045]).

Blase or Igus teach the conductive layer comprises a straight conductive pillar, an arc-shaped connecting pillar, an intermediate conductive pillar and an arc-shaped conductive plate, wherein a mounting groove is provided in the insulating layer, the straight conductive pillar, the arc-shaped connecting pillar, the intermediate conductive pillar and the arc-shaped conductive plate are  sequentially mounted in the mounting groove; wherein the mounting groove comprises a first channel, 

Therefore claims 1, 3, 5 and 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847             
/William H. Mayo III/Primary Examiner, Art Unit 2847